56 F.3d 73NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Omar Kabir RAHMAT-DASTAGIR, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70831.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 4, 1995.Decided May 12, 1995.

1
Petition to Review a Decision of the, Immigration and Naturalization Service, I&NS No. Ark-edu-vzk;


2
I.N.S.


3
PETITION GRANTED.


4
Before:  BEEZER and TROTT, Circuit Judges, and SHUBB, District Judge.*

ORDER

5
Omar Kabir Rahmat-Dastagir, a native and citizen of Afghanistan, petitions for review of the decision of the Board of Immigration Appeals ("Board" or "BIA"), dismissing his appeal of the immigration judge's order denying his application for asylum and withholding of deportation pursuant to 8 U.S.C. Secs. 1158(a) and 1253(h).  The Board determined Mr. Rahmat had failed to establish a well-founded fear of future persecution because he had not shown Communist authorities in Afghanistan had the ability to seek him out on a country-wide basis.


6
This matter is remanded to the BIA for reconsideration pursuant to Singh v. Moschorak, No. 94-55400 (9th Cir.  April 28, 1995), and in the light of changed conditions in Afghanistan.


7
PETITION GRANTED.



*
 The Honorable W. B. Shubb, United States District Judge for the Eastern District of California, sitting by designation